UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2010 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory (State or other jurisdiction of incorporation) 0-13959 (Commission File Number) 98-0209289 (IRS Employer Identification No.) 1680-1140 West Pender Street, Vancouver, BCV6E 4G1 (Address of principal executive offices and Zip Code) (604) 689-4440 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 12, 2010 the Corporation issued a press release describing selected financial results of the Corporation for the first quarter ended June 30, 2010.The press release is attached hereto as Exhibit 99.1. Pursuant to General Instruction B.2 of Form 8-K, the information furnished in this Item and in Exhibit 99.1 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall such information be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosure The text under Item 2.02 above is hereby incorporated by reference into this Item 7.01. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release dated August 12, 2010. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LML PAYMENT SYSTEMS INC. /s/ Carolyn L. Gaines Carolyn L. Gaines Corporate Secretary August 12, 2010 -2- Exhibit Index The following is a list of the Exhibits filed or furnished herewith. Press release dated August 12, 2010 -3-
